ON REHEARING.
Per Curiam.
Appellant’s motion for rehearing, filed herein, is largely a repetition of the former treatment of the case, as presented by the briefs in the original hearing. The province of a petition for rehearing is to call attention to controlling facts or authorities which were overlooked, or not given their proper force and effect, in the determination of the case. The only new matter appearing in this motion for rehearing are some bitter complaints against section 1821 (Comp. Stats., div. 5) of the road law, as being incompatible with American ideas of justice, and repugnant to those rights vouchsafed by our constitution, in that said section provides that, if the owner of land over which a road is laid out by order of the proper public agents feels dissatisfied with the damages awarded him by the viewers and county commissioners he must petition the board of county commissioners for a “ way” to ascertain the compensation to which he is entitled by reason of the damage suffered in the premises. This is a misinterpretation of that section. By a reference to the original act on file in the office of the secretary of state it is found that the word “way,” as printed in said section, is “jury.” The contest of that section also shows that undoubtedly the word “jury,” in place of the word “way,” was the intention of the framers of the road law. The insertion of the word “jury” in place of the word “way,” as printed in section 1821 of the road law, would remove the discomforture so bitterly complained of by appellant in this respect. Moreover, if he was dissatisfied with the damage awarded (which appears to have been the case, as shown by his brief originally filed), be was not limited to the jury mentioned in section 1821, to ascertain the damage. By provisions of the same act he is given the right of appeal to the district court to ascertain and recover the damage suffered, but such remedy appears to have been neglected. Motion for rehearing ought to be overruled.